Name: Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 77 Official Journal of the European Communities No L 357/51 COMMISSION REGULATION (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain texile products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, for the years 1978 , 1979, 1980, 1981 and 1982, the size of these quotas should be fixed in such a way as to allow a certain annual growth whilst avoiding substantial injury to Community producers of similar or directly competing products, and also to allow carry-over and advance drawing of quota shares as between one year and another ; Whereas , because of the considerable disparities between the conditions to which imports into Member States of the products in question are at present subject and because of the particular sensi ­ tivity of the Community textile industry, harmon ­ ization of these import conditions can be achieved only gradually ; whereas, to this end, the main criterion for the allocation of the Community quantitative quotas should be that the volumes admitted under the present import conditions should be gradually adapted to the supply needs of the markets , with significantly higher annual rates of increase for Member States in which the volumes are relatively the smallest, in order to align them gradually on the supply needs of the markets ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 1439/74 of 4 June 1974 on common rules for imports ( 1 ), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (2 ), and in particular Articles 2, 4 and 5 thereof, Having consulted the Advisory Committee set up under Article 5 of the abovementioned Regulation (EEC) No 1439/74, Whereas Council Regulation (EEC) No 1783/75 of 10 July 1975 on rules for imports of certain textile products originating in Taiwan, and Commission Regulation (EEC) No 1849/75 allocating quantitative quotas in respect of imports into the Community of certain textile products originating in Taiwan, have laid down the arrangements for imports into the' Community of the products in question up to 31 December 1977; Whereas it is necessary to provide that products introduced into the customs territory of the Com ­ munity under the inward processing rules or under other temporary admission rules and re-exported from that territory in the same state or after processing are not to be set off against the abovementioned quantitative quotas ; this also applies to handicraft or traditional folklore products ; Whereas provision should be made for introducing, where certain conditions are fulfilled, quantitative limits on textile products which are included in the import arrangements applicable to Taiwan but for which no quantitative limit has been fixed; Whereas those arrangements should be maintained beyond that date and adjusted as part of the revision of the Community's entire commercial policy on textile products ; Whereas Community quantitative quotas should be established for certain textiles originating in Taiwan, the concept of the originating product to be deter ­ mined by the terms of the Community Regulation in force ; Whereas, since the import arrangements at presentin force expire on 31 December 1977, it is necessary, in order to avoid disturbances in the trade flows, for the new arrangements to apply with effect from 1 January 1978 ; whereas, in these circumstances, these arrangements should be introduced on a provisional basis pending the adoption by the (*) OJ No L 159, 15 . 6. 1974, p. 1 . (  ) OJ No L 124, 8 . 6. 1970, p. 1 . No L 357/52 Official Journal of the European Communities 31 . 12 . 77 Council of the appropriate measures under Article 13 of Council Regulation (EEC) No 1439/74,  for the categories of products in Group I : 0-2% ,  for the categories of products in Group II : 1% ,  for the categories of products in Group HI, IV, V or VI : 3% . At the request of a Member State or on its own in ­ itiative, the Commission shall fix the quantitative limits on imports. HAS ADOPTED THIS REGULATION : Article 1 From 1 January 1978 to 31 December 1982 import ­ ation into the Community of the products indicated in the categories listed in Annex I shall be governed by the provisions of this Regulation. Article 4 1 . The Member States may authorize imports in excess of the quantitative quotas as established by Article 2, either by carrying-over quantities not utilized from the quotas of the preceding year or by advance drawing on the quotas for the following year provided any such transfer does not exceed 5% of the quota being increased. 2. Member States may authorize the transfer of unused quantities in one quota to another quota within the following limits :  between categories 1 to 3 of Group I : 3% of the quota to which the transfer is made,  between categories 4 to 8 of Group I : 3% of the quota to which the transfer is made,  from the categories in Group I to the categories in the other groups : 5% of the quota to which the transfer is made,  between the categories in Groups II to VI : 5% of the quota to which the transfer is made. 3 . The cumulative application of the flexibility arrangements set out in the preceding paragraphs may not exceed, with regard to each quota :  10% for the categories in Group I,  12% for the categories in Groups II to VI . Article 2 1 . In 1978 , 1979, 1980, 1981 and 1982, importation into the Community of textile products listed in Annex II and originating in Taiwan shall be effected within the limits of the Community quantitative quotas indicated in the said Annex, the allocation being made in such a way as to ensure the expansion and orderly development of trade in textiles and gradual adjustment to the supply needs of the markets and also to allow for carry-over and advance drawing as between one year and another and for transfers from one category to another. 2 . For the purposes of the application of this Regu ­ lation, the concept of originating products, as well as the means of controlling their origin, are those fixed by the Community Regulation in force on this matter. 3 . If it appears that supplementary quantities are required for the products mentioned in Annex II , in one of the Community territories, the importation of amounts higher than those given in Annex II may be authorized in accordance with the procedure laid down in Article 2 of Regulation (EEC) No 1023/70 . Article 3 The importation of textile products belonging to the categories to which this Regulation applies, originat ­ ing in Taiwan and not listed in Annex II , may be made subject to quantitative limits in the Community or one of the regions thereof where the level of those imports exceeds the level of the total imports of the same product in the preceding year by the following percentages : Article 5 Products referred to in Article 1 which are brought into the customs territory of the Community under inward processing arrangements or under other temporary admission arrangements and re-exported 31 . 12 . 77 Official Journal of the European Communities No L 357/53 from that territory in the unaltered state or after processing shall not be charged against the quotas as established in Articles 2 and 3 . above and hand-sewn without the aid of machin ­ ery ,  hand-made traditional folklore textile products made by the cottage industry in Taiwan. Article 6 Products referred to in Article 1 will not be deducted from the quotas referred to in Articles 2 and 3 if they comply with the criteria set out below :  fabrics , woven on handlooms entirely operated by hand or feet, of a traditional variety made by the cottage industry in Taiwan,  clothes or other textile articles of a traditional variety fabricated by the cottage industry in Tai ­ wan, obtained manually from fabrics described Article 7 1 . This Regulation shall enter into force on 1 January 1978 . 2 . It shall apply until the entry into force of the appropriate measures to be taken by the Council in accordance with Articles 12 (6 ) and 13 of Regulation (EEC) No 1439/74 or until the end of a period of six weeks after it enters into force, whichever is the earlier . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1977. For the Commission Etienne DAVIGNON Member of the Commission No L 357/54 Official Journal of the European Communities 31 . 12 . 77 ANNEX I Categories of products referred to in Article 1 GROUP I Table of equivalence Category Description NIMEXE code ( 1978) pieces/kg g/piece 1 Cotton yarn not put up for retail sale 55.05-13 ; 19 ; 21 ; 25 ; 27 ; 29 ; 33 ; 35 ; 37 ; 41 ; 45 ; 46 ; 48 ; 52 ; 58 ; 61 ; 65 ; 67 ; 69 ; 72 ; 78 ; 92 ; 98 2 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 55.09-01 ; 02 ; 03 04 05 11 12 13 ; 14 15 16 17 19 ; 21 29 31 33 35 ; 37 38 39 41 49 ; 51 52 53 54 55 ; 56 57 59 61 63 ; 64 65 66 67 68 ; 69 70 71 72 73 ; 74 76 77 78 81 ; 82 83 84 86 87 ; 92 93 97 a) Of which : Other than unbleached or bleached 55.09-03 ; 04 ; 05 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 56.07-01 ; 04 ; 05 ; 07 ; 08 ; 11 ; 13 ; 14 ; 16 ; 17 ; 18 ; 21 ; 23 ; 24 ; 26 ; 27 ; 28 ; 32 ; 33 ; 34 ; 36 56.07-01 ; 05 ; 07 ; 08 ; 13 ; 14 ; 16 ; 18 ; 21 ; 23 ; 26 ; 27 ; 28 ; 33 ; 34 ; 36 a) Of which : Other than unbleached or bleached 4 6-48 15460.04-01 ; 05 ; 13 ; 18 ; 28 ; 29 ; 30 ; 41 ; 50 ; 58 Shirts , T-shirts, lightweight roll or turtle neck pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres : a) T-shirts etc. b) Shirts other than T-shirts 31 . 12. 77 Official Journal of the European Communities No L 357/55 Category Description NIMEXE code (1978) Table of pieces/kg equivalence g/piece 5 Jerseys, pullovers, slip-overs, twinsets, cardigans, bed ­ jackets and jumpers, knitted or crocheted, not elastic or rubberized 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 4-53 221 6 Men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls' and infants' woven trousers and slacks 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 1-76 568 7 Blouses and shirt-blouses, knitted or crocheted (not elastic or rubberized), or woven, for women, girls and infants 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 5-55 180 8 Men's and boys' shirts, woven 61.03-11 ; 15 ; 19 4-60 217 No L 357/56 Official Journal of the European Communities 31 . 12. 77 GROUP II Category Description NIMF.XE code ( 1978) Table of pieces/kg equivalence g/piece 9 Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 55.08-10 ; 30 ; 50 ; 80 62.02-71 10 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials 60.02-40 10-14 pairs 99 11 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10 60.02-50 ; 60 ; 70 ; 80 24-6 pairs 41 12 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized, other than women's stockings of synthetic textile fibres 60.03-11 ; 19 ; 25 ; 27 ; 30 ; 90 24 ·3 pairs 41 13 Men's and boys' underpants and briefs , women's girls' and infants ' (other than babies') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 60.04-17 ; 27 ; 48 ; 56 17 59 14A Men's and boys' coats of impregnated, coated, covered or laminated woven fabric 61.01-01 1-0 1 000 14B Men's and boys' woven overcoats , raincoats and other coats, cloaks and capes, other than those of category 14A 61.01-41 ; 42 ; 44 ; 46 ; 47 0-72 1 389 ISA Women's , girls' and infants' coats of impregnated , coated, covered or laminated woven fabric 61.02-05 M 909 15B Women's, girls' and infants' woven overcoats , raincoats and other coats, cloaks and capes, jackets and blazers, other than garments of category 15A 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 0-84 1 190 16 Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) 61.01-51 ; 54 ; 57 0-80 1 250 31 . 12. 77 Official Journal of the European Communities No L 357/57 Category Description NIMEXE code (1978) Table of pieces/kg equivalence g/piece 17 Men's and boys' woven jackets and blazers 61.01-34 ; 36 ; 37 1-43 700 18 Men's and boys' woven under garments other than shirts 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 19 Handkerchiefs of woven cotton fabric of a value of not more than 15 EUA/kg 61.05-30 ; 99 55-5 18 20 Bed linen, woven 62.02-11 ; 19 21 Parkas, anoraks, windcheaters and the like, woven 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 2-3 435 22 Yarn of discontinuous or waste synthetic fibres, not put up for retail sale a) Of which: Acrylic 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 56.05-21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 23 Yarn of discontinuous or waste regenerated fibres, not put up for retail sale 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 24 Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres 60.04-15 ; 47 2-8 357 25 Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres 60.04-21 ; 25 ; 51 ; 53 4-3 233 26 Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 3-1 323 27 Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 2-6 385 28 Knitted or crocheted trousers (except shorts) other than babies' 60.05-61 ; 62 ; 64 1-61 620 No L 357/58 Official Journal of the European Communities 31 . 12 . 77 Category Description NIMEXE code Table of equivalence ( 1978) pieces/kg g/piece 29 Women's, girls' and infants' (other than babies') woven suits, and costumes ( including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together) 61.02-42 ; 43 ; 44 1-37 730 30A Women's, girls' and infants' woven pyjamas and night ­ dresses 61.04-11 ; 13 ; 18 4-0 250 30B Women's girls' and infants' (other than babies') woven undergarments, other than pyjamas and nightdresses 61.04-91 ; 93 ; 98 31 BrassiÃ ¨res, woven, knitted or crocheted 61.09-50 18-2 55 31 . 12. 77 Official Journal of the European Communities No L 357/59 GROUP III Table of equivalence Description NIMEXE code ( 1978 )Category pieces/kg g/ piece 32 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics) 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 33 Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like 51.04-06 62.03-96 34 51.04-08Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 35 Woven fabrics of synthetic textile fibres (continuous), other than those for tyres and those containing elastomeric yarn a) Of which : Other than unbleached or bleached 51.04-11 ; 13 ; 15 ; 17 ; 18 ; 21 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ;- 34 ; 36 ; 42 ; 44 ; 46 ; 48 51.04-15 ; 17 ; 18 ; 23 ; 25 ; 26 ; 27 ; 28 ; 32 ; 34 ; 42 ; 44 ; 46 ; 48 36 51.04-56 ; 58 ; 62 ; 64 66 ; 72 ; 74 ; 76 ; 82 84 ; 86 ; 88 ; 89 ; 93 ; 94 95 ; 96 ; 97 ; 98 51.04-58 ; 62 ; 64 ; 72 Woven fabrics of regenerated textile fibres (continu ­ ous), other than those for tyres and those containing elastomeric yarn a) Of which : Other than unbleached or bleached 74 76 ; 82 ;, 84 ; 86 89 ; 94 ; 95 ; 96 9897 37 Woven fabrics of regenerated textile fibres (discon ­ tinuous or waste), other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 56.07-37 ; 42 ; 44 ; 48 52 ; 53 ; 54 ; 57 ; 58 62 ; 63 ; 64 ; 66 ; 72 73 ; 74 ; 77 ; 78 ; 82 83 ; 84 ; 87 56.07-37 ; 44 ; 48 ; 52 54 ; 57 ; 58 ; 63 ; 64 66 ; 73 ; 74 ; 77 ; 78 83 ; 84 ; 87 a ) Of which : Other than unbleached or bleached 38A Knitted or crocheted synthetic curtain fabrics including net curtain fabric i 60.01-40 No L 357/60 Official Journal of the European Communities 31 . 12 . 77 Category Description NIMEXE code ( 1978) Table of pieces/kg equivalence g/piece 38B Net curtains 62.02-09 39 Woven table linen, toilet and kitchen linen other than of cotton terry fabric 62.02-41 ; 43 ; 47 ; 65 ; 73 ; 77 I 40 Woven curtains (other than net curtains) and furni ­ shing articles 62.02-81 ; 89 41 Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 51.01-05 ; 07 ; 08 ; 11 ; 13 ; 16 ; 18 ; 21 ; 23 ; 26 ; 28 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 42 Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 51.01-50 ; 61 ; 64 ; 66 ; 71 ; 76 ; 80 43 Yarn of man-made fibres (continuous), put up for retail sale 51.03-10 ; 20 44 Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 51.04-05 45 Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 51.04-54 46 Carded or combed sheep's or lambs' wool or other fine animal hair 53.05-10 ; 22 ; 29 ; 32 ; 39 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 53.07-01 ; 09 ; 21 ; 29 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 49 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 53.10-11 ; 15 31 . 12. 77 Official Journal of the European Communities No L 357/61 Category Description NIMEXE code (1978) Table of equivalence pieces/kg g/piece 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 53.11-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 51 Carded or combed cotton 55.04-00 52 Cotton yarn put up for retail sale 55.06-10 ; 90 53 Cotton gauze 55.07-10 ; 90 54 Regenerated textile fibres (discontinuous or waste), carded or combed 56.04-21 ; 23 ; 25 ; 29 55 Synthetic textile fibres (discontinuous or waste), carded or combed 56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 56 Yarn of synthetic textile fibres (discontinuous or waste ), put up for retail sale 56.06-11 ; 15 57 Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 56.06-20 58 Carpets , carpeting and rugs, knotted (made up or not) 58.01-01 ; 11 ; 13 ; 17 ; 30 ; 80 59 Woven, knitted or crocheted carpets, carpeting, rugs, mats and matting, and 'Kelem' 'Schumacks' and 'Karamanie' rugs and the like (made up or not); floor coverings of felt 58.02-12 ; 14 ; 17 ; 18 ; 19 ; 30 ; 43 ; 49 ; 90 59.02-01 ; 09 60 Tapestries, hand made 58.03-00 61 Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 No L 357/62 Official Journal of the European Communities 31 . 12. 77 Category Description NIMEXE code (1978) Table of pieces/kg equivalence g/piece 62 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size ; chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like ; tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain; tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, or in motifs ; embroidery, in the piece, in strips or in motifs 58.06-10 ; 90 58.07-31 ; 39 ; 50 ; 80 58.08-11 ; 15 ; 19 ; 21 ; 29 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 63 Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, containing elastofibres ; knitted or crocheted fabric, elastic or rubberized 60.01-30 60.06-11 ; 18 64 Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres 60.01-51 ; 55 65 Knitted or crocheted fabrics, not elastic or rubberized, other than those of categories 38A, 63 and 64 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ;.72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 66 Travelling rugs and blankets 62.01-10 ; 20 ; 81 ; 85 ; 93 ; 95 67 Clothing accessories and other articles (except gar ­ ments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized 60.05-86 ; 87 ; 89 ; 91 ; 95 ; 98 60.06-92 ; 96 ; 98 31.12. 77 Official Journal of the European Communities No L 357/63 GROUP IV Category Description NIMEXE code Table of equivalence (1978) pieces/kg g/piece 68 Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized 60.04-11 ; 36 69 Women's, girls' and infants' knitted or crocheted petticoats , and slips, of synthetic textile fibres, other than babies' garments 60.04-54 7-8 128 70 Panty-hose ( tights) 60.04-31 ; 33 ; 34 30-4 33 71 Babies' knitted outer garments 60.05-06 ; 07 ; 08 ; 09 72 Knitted swimwear 60.05-11 ; 13 ; 15 60.06-91 10 100 73 Track suits of knitted or crocheted fabric, not elastic or rubberized 60.05-16 ; 17 ; 19 1-67 600 74 Women's, girls ' and infants' (other than babies') suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized 60.05-71 ; 72 ; 73 ; 74 1-54 650 75 Men's and boys' suits ( including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabrics, not elastic or rubberized 60.05-66 ; 68 0-80 1 250 76 Men's and boys' woven industrial and occupational clothing ; women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 77 Women's stockings of synthetic textile fibres 60.03-21 ; 23 40 pairs 25 78 Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments, except garments of categories 6, 14A, 14B, 16, 17, 21 , 76 and 79 61.01-09 ; 24 ; 25 ; 26 ; 92 ; 94 ; 96 No L 357/64 Official Journal of the European Communities 31 . 12. 77 Category Description NIMEXE code ( 1978) Table of pieces/kg equivalence g/piece 79 Woven swimwear 61.01-22 ; 23 61.02-16 ; 18 8-3 120 80 Babies' woven garments 61.02-01 ; 03 61.04-01 ; 09 81 Women's, girls' and infants ' woven bath robes, dress ­ ing gowns, bed jackets and similar indoor wear and other outer garments, except garments of categories 6, 7, 15A, 15B, 21 , 26, 27, 29, 76, 79 and 80 61.02-07 ; 22 ; 23 ; 24 ; 86 ; 88 ; 92 82 Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, fine animal hair or regenerated textile fibres 60.04-38 ; 60 83 Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5 , 7, 26, 27, 28 , 71 , 72, 73 , 74 and 75 60.05-04 ; 81 ; 82 ; 83 ; 84 84 Shawls, scarves, mufflers , mantillas, veils and the like, other than knitted or crocheted 61.06-30 ; 40 ; 50 ; 60 85 Ties, bow ties and cravats, other than knitted or crocheted 61.07-30 ; 40 ; 90 17-9 56 86 Corsets , corset-belts, suspender-belts , braces, sus ­ penders, garters and the like ( including such articles of knitted or crocheted fabric), other than brassiÃ ¨res, whether or not elastic 61.09-20 ; 30 ; 40 ; 80 8-8 114 87 Gloves, mittens, mitts , stockings, socks and sockettes, not being knitted or crocheted goods 61.10-00 88 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts , muffs , sleeve protectors, pockets), other than knitted or crocheted 61.11-00 89 Handkerchiefs of woven cotton fabric of a value of more than 15 EUA/kg net weight 61.05-20 59 17 31 . 12. 77 Official Journal of the European Communities No L 357/65 GROUP V Category Description NIMEXE code (1978) Table of pieces/kg equivalence g/piece 90 Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not 59.04-11 ; 13 ; 15 ; 17 ; 18 91 Tents 62.04-23 ; 73 92 Woven fabrics of man-made textile fibres and rubberized textile woven fabrics, for tyres 51.04-03 ; 52 59.11-15 93 Sacks and bags, of a kind used for the packing of goods, of woven fabric, other than made from poly ­ ethylene or polypropylene strip 62.03-93 ; 95 ; 97 ; 98 94 Wadding and articles of wadding; textile flock and dust and mill neps 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 95 Felt and articles of felt, whether or not impregnated or coated, other than floor coverings 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 . 96 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated, other than clothing and clothing accessories 59.03-11 ; 19 ; 30 97 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope 59.05-1 1 ; 21 ; 29 ; 91 ; 99 98 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 59.06-00 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foun ­ dations and similar uses 59.07-10 ; 90 No L 357 66 Official Journal of the European Communities 31 . 12. 77 Category Description NIMEXE code ( 1978) Table of equivalence pieces/kg g/piece 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 59.08-10 ; 51 ; 53 ; 57 101 Twine, cordage, ropes and cables, plaited or not, other than of synthetic textile fibres 59.04-90 102 Linoleum and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not 59.10-10 ; 31 ; 39 103 Rubberized textile fabrics other than rubberized knitted or crocheted goods, excluding fabrics for tyres 59.11-11 ; 14 ; 17 ; 20 104 Textile fabrics, impregnated or coated, other than those of categories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio backcloths or the like 59.12-00 105 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 59.13-01 ; 11 ; 13 ; 15 ; y 19 ; 32 ; 34 ; 35 ; 39 - 106 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 59.14-00 107 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 59.15-10 ; 90 108 Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material 59.16-00 109 Woven tarpaulins, sails, awnings and sunblinds 62.04-21 ; 61 ; 69 110 Woven pneumatic mattresses 62.04-25 ; 75 31 . 12. 77 Official Journal of the European Communities No L 357/67 Category Description NIMEXE code Table of equivalence (1978) pieces/kg gfpiece 111 Camping goods, woven, other than pneumatic mattresses and tents 62.04-29 ; 79 112 Other made-up textile articles, woven, excluding those of categories 113 and 114 62.05-10 ; 30 ; 93 ; 98 62.04-98 113 Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted 62.05-20 114 Textile fabrics and textile artioles of a kind commonly used in machinery or plant / 59.17-10 ; 29 ; 41 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 I / No L 357/68 Official Journal of the European Communities 31.12.77 GROUP VI Category Description NIMEXE code (1978) Tabic of pieces/kg equivalence g/piece 115 Flax or ramie yam, not put up for retail sale 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 116 Flax or ramie yarn, put up for retail sale 54.04-10 ; 90 117 "Woven fabrics of flax or of ramie 54.05-21 ; 25 ; 31 ; 39 ; 51 ; 55 ; 57 118 Bed linen of flax or ramie, other than knitted or crocheted 62.02-15 119 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 62.02-61 ; 75 120 Curtains ( including net curtains) and other furnishing articles, of flax or ramie, other than knitted or crocheted 62.02-01 ; 87 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie 59.04-60 122 Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal , other than knitted or crocheted 62.03-91 123 Woven pile fabrics and chenille fabrics, of flax or ramie, other than narrow woven fabrics ; shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted 58.04-80 61.06-90 A N N E X II Q uo ta s re fe rr ed to in A rti cl e 2 G R O U P I 31 . 12. 77 Official Journal of the European Communities No L 357/69 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s Q ua nt ity 19 78 19 79 19 80 19 81 19 82 2 55 .0 9 A ll co de s 55 .0 9- 03 ;0 4 ;0 5 ;5 1 ­ 57 ; 59 ; 61 ; 63 -6 7 ; 70 ; 71 ; 81 -8 4; 86 ; 87 ; 92 ; 93 ; 97 O th er w ov en fa br ic s of co tt on : O f w hi ch : O th er th an un bl ea ch ed or bl ea ch ed T o n n es B N L D K F D IR L I U K E E C B N L D K F D IR L I U K E E C 1 16 6 12 9 69 0 1 3 1 8 45 85 9 72 9 4 93 6 82 9 48 93 3 61 51 34 7 1 16 9 12 9 69 4 1 3 2 9 45 86 1 73 4 4 93 6 82 9 49 93 3 61 52 34 9 1 17 1 12 9 69 9 1 3 4 0 45 86 3 73 8 4 98 5 83 9 49 93 3 61 52 35 0 1 17 4 12 9 70 3 1 3 5 1 45 86 6 74 2 5 01 0 83 9 49 95 3 61 52 35 2 1 17 6 13 0 70 7 1 36 2 45 86 8 74 7 5 03 5 83 10 50 95 3 61 52 35 4 3 56 .0 7 A 56 .0 7- 01 ;0 4 ;0 5 ;0 7 ; W ov en fa br ic s of m an -m ad e fi br es T o n n es B N L 1 4 4 0 1 4 5 6 1 4 8 0 1 4 8 8 1 5 0 3 08 ; 11 ; 13 ; 14 ; 16 ­ (d is co nt in uo us or w as te ): D K 56 57 58 59 60 18 ; 21 ; 23 ; 24 ; 26 ­ F 1 2 2 7 1 28 5 1 3 4 5 1 4 0 9 1 4 7 6 28 ; 32 -3 4 ; 36 D 1 2 5 9 1 3 2 0 1 3 8 3 1 4 4 8 1 5 1 6 IR L 33 35 37 39 41 I 2 03 0 2 03 9 2 04 0 2 05 6 20 64 U K 39 1 40 5 41 9 43 2 44 4 E E C 6 43 6 6 59 7 6 76 2 6 93 1 7 1 0 4 Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U n it M em b er S ta te s 19 78 19 79 19 80 19 81 19 82 3 56 .0 7- 01 ;0 5 ;0 7 ;0 8 ; O f w hi ch : T o n n es B N L 94 96 97 99 10 1 (c on t'd ) 13 ; 14 ; 16 ; 18 ; 21 ; O th er th an un bl ea ch ed or bl ea ch ed D K 3 3 3 4 4 23 ;2 6- 28 ;3 3 ;3 4 ;3 6 F 80 84 85 87 89 D 81 84 88 90 93 IR L 2 2 3 3 3 I 13 2 13 3 13 6 13 9 14 2 U K 26 26 27 28 29 E E C 41 8 42 8 43 9 45 0 46 1 4 ex 60 .0 4 U nd er ga rm en ts ,k ni tte d or cr oc he te d, no t 1 00 0 pi ec es B N L 96 0 98 9 1 01 8 1 04 7 1 0 7 5 el as ti c or ru bb er iz ed : D K  10 21 33 46 60 .0 4- 01 ;0 5 ;1 3 ;1 8 ;  Sh irt s, T- sh irt s, lig ht w ei gh t ro ll or F 1 09 4 1 12 5 1 15 5 1 18 3 1 21 1 28 ; 29 ; 30 ; 41 ; 50 ; tu rtl e ne ck pu llo ve rs , un de rv es ts an d D 2 89 7 2 94 8 2 99 7 3 04 5 3 09 0 58 th e lik e, ot he r th an ba bi es 'g ar m en ts , IR L ¢  3 7 11 16 of co tto n or of sy nt he tic te xt ile I 93 13 3 18 3 24 6 32 1 fib re s; T- sh irt s an d lig ht w ei gh t ro ll U K 75 6 ¢ 82 4 89 2 95 9 1 02 6 or tu rtl e ne ck pu llo ve rs of re ge n ­ E E C 5 80 0 6 03 2 6 27 3 6 52 4 6 78 5 er at ed te xt il e fi br es 5 ex 60 .0 5 A O ut er ga rm en ts an d ot he r ar tic le s, 1 00 0 pi ec es B N L 6 58 0 6 61 5 6 64 8 6 68 0 6 71 0 kn itt ed or cr oc he te d, no t el as tic or D K 24 56 89 12 3 15 9 ru bb er iz ed : F 73 15 7 24 0 32 1 40 1 D 4 25 6 4 38 3 4 50 7 4 62 8 4 74 2 A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ IR L 4 13 24 35 47 or ie s: I 36 4 51 3 68 4 87 9 1 10 4 60 .0 5- 01 ;2 7 ;2 8 ;2 9 ;  Je rs ey s, pu llo ve rs , sli p- ov er s, U K 7 19 9 7 31 8 7 43 5 7 54 9 7 65 8 30 ;3 3 ;3 6 ;3 7; 38 tw in se ts , ca rd ig an s, be d- ja ck et s an d ju m pe rs , of w oo l, of co tto n E E C 18 50 0 19 05 5 19 62 7 20 21 5 20 82 2 or of m an -m ad e te xt il e fi br es No L 357/70 Official Journal of the European Communities 31 . 12. 77 Q ua nt ity C at e ­ go ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s 19 78 19 79 19 80 19 81 19 82 6 1 00 0 pi ec es ex 61 .0 1 ex 61 .0 2 B M en 's an d bo ys 'o ut er ga rm en ts : r W om en 's, gi rls ' an d in fa nt s' ou te r ga r ­ m e n ts : B N L D K F D IR L I U K E E C 79 2 87 1 74 6 2 12 25 5 2 89 4 80 3 2 10 9 1 77 0 4 29 27 8 2 99 5 81 3 3 13 2 1 79 5 7 48 30 2 3 10 0 82 4 5 15 5 1 81 9 9 69 32 7 3 20 9 83 5 7 18 0 1 84 4 11 91 35 3 3 32 1 B . O th er : 61 .0 1- 62 ;6 4; 66 ;7 2 ; 74 ; 76 61 .0 2- 66 ; 68 ; 72 M en 's an d bo ys ' br ee ch es , sh or ts an d tro us er s, of w ov en fa br ic ; w om en 's, gi rls ' an d in fa nt s' tro us er s an d sl ac ks , of w ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 31 . 12. 77 Official Journal of the European Communities No L 357/71 7 ex 60 .0 5 A II 1 00 0 pi ec es B N L D K F D IR L I U K E E C 75 2 38 1 06 8 1 42 55 1 7 8 1 57 7 4 41 1 0 7 6 1 49 60 1 80 8 58 0 5 45 1 08 3 1 56 65 1 83 5 58 2 6 49 1 0 9 2 1 63 70 1 86 3 58 3 7 53 1 0 9 8 1 71 75 1 89 0 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ or ie s: II . O th er : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : ex 61 .0 2 B B . O th er : 60 .0 5- 22 ; 23 ; 24 61 .0 2- 78 ; 82 ; 84 W om en 's, gi rls ' an d in fa nt s' bl ou se s an d sh irt -b lo us es ,k ni tte d, cr oc he te d (n ot el as tic or ru bb er ­ iz ed ) or of w ov en fa br ic ,o f w oo l, of co tt on or of m an -m ad e te xt ile fi br es Q ua nt ity C at e ­ g o ry C C T he ad in g H o N IM E X E co de (1 97 8) D es cr ip tio n U n it M em be r S ta te s 19 78 19 79 19 80 19 81 19 82 s ex 61 .0 3 1 00 0 pi ec es 61 .0 3- 11 ; 15 ; 19 M en 's an d bo ys ' un de r ga rm en ts , in ­ clu di ng co lla rs , sh irt fro nt s an d cu ffs :  M en 's an d bo ys ' sh irt s of w ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 1 14 3 3 75 5 96 0 1 19 1 73 1 8 10 4 1 15 4 5 82 5 99 3 3 21 6 75 7 8 20 9 1 16 5 7 90 6 02 0 5 24 5 78 5 8 31 6 1 17 6 10 98 6 04 8 7 27 5 81 0 8 42 4 B N L D K F D IR L I U K E E C 1 13 1 3 66 5 93 1 16 5 70 4 8 00 0 No L 357/72 Official Journal of the European Communities 31 . 12. 77 G R O U P II Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s 19 82 19 78 19 79 19 80 19 81 10 ex 60 .0 2 G lo ve s, m itt en s an d m itt s, kn itt ed or 1 00 0 pa irs B N L 1 4 4 0 1 4 4 5 1 45 2 1 4 5 8 1 4 6 3 cr oc he te d, no t el as tic or ru bb er iz ed : D K 68 75 85 93 10 4 60 .0 2- 40  G lo ve s, m itt en s an d m itt s, kn itt ed F 60 0 65 4 70 6 75 3 80 5 or cr oc he te d, no t el as tic or ru bb er ­ D 1 67 2 1 70 3 1 73 2 1 76 2 1 79 5 ize d, im pr eg na te d or co at ed w ith IR L 3 4 6 9 11 ar tif ic ia lp la sti c m at er ia ls I 44 65 96 13 6 16 5 U K 26 6 30 6 3 5 0 39 3 44 5 E E C 4 09 3 4 25 2 4 42 7 4 60 4 4 78 8 11 ex 60 .0 2 G lo ve s, m itt en s an d m itt s, kn itt ed or 1 00 0 pa irs B N L 2 1 4 1 2 1 4 8 2 1 5 5 2 16 1 2 16 8 * * cr oc he te d, no t el as tic or ru bb er iz ed : D K 16 22 30 37 43 60 .0 2- 50 ; 60 ;7 0 ; 80  G lo ve s, m itt en s an d m itt s, kn itt ed F 28 2 31 4 34 9 38 6 42 9 or cr oc he te d, no t el as tic or ru bb er ­ D 1 6 2 0 1 6 8 4 1 7 4 4 1 80 9 1 87 6 iz ed , ot he r th an th os e of ca te go ry IR L 53 56 59 62 64 10 , of w oo l, of co tto n or of m an ­ I 47 0 51 6 56 5 61 8 67 7 m ad e te xt ile fi br es U K 1 16 6 1 23 8 1 31 4 1 39 3 1 4 6 6 E E C 5 74 8 5 97 8 6 21 6 6 46 6 6 72 3 12 ex 60 .0 3 St oc ki ng s, un de r sto ck in gs ,s oc ks ,a nk le ­ 10 00 pa irs B N L 1 0 9 0 1 20 7 1 32 3 1 4 5 0 1 5 9 4 so ck s, so ck et te s an d th e lik e, kn itt ed or D K 4 57 3 4 58 7 4 60 1 4 61 5 4 62 8 cr oc he te d, no te la sti c or ru bb er iz ed : F 1 00 8 1 19 3 1 38 6 1 52 3 1 68 4 60 .0 3- 11 ;1 9; 25 ;2 7 ;  O th er th an w om en 's sto ck in gs of D 12 28 40 12 33 0( x) 12 37 7 12 42 9 12 47 3 30 ;9 0 sy nt he tic te xt ile fib re s IR L 19 26 35 46 55 I 28 5 39 8 52 8 69 8 82 1 U K 3 47 0 3 77 2 4 07 2 4 39 6 4 75 5 E E C 22 72 9 23 51 3 24 32 0 25 15 2 26 00 8 31 . 12. 77 Official Journal of the European Communities No L 357/73 r) A cc ou nt ha vi ng be en ta ke n of th e 19 76 ex pe ct at io ns ,t hi s am ou nt w ill be re du ce d by 1 70 0 00 0 pa irs . Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s 19 78 19 79 19 80 19 81 19 82 13 ex 60 .0 4 U nd er ga rm en ts , kn itt ed or cr oc he te d, 1 00 0 pi ec es B N L 18 4 19 0 19 7 20 6 21 4 no t el as tic or ru bb er iz ed : D K 5 8 12 15 18 60 .0 4- 17 ; 27 ; 48 ; 56  M en 's an d bo ys ' un de rp an ts an d F 32 2 33 4 34 6 36 1 37 5 br ie fs , w om en 's, gi rls ' an d in fa nt s' D 68 4 69 5 71 0 72 9 74 5 (o th er th an ba bi es ') kn ic ke rs an d IR L 2 3 4 5 6 br ie fs , of co tto n or of sy nt he tic I 26 43 59 75 93 te xt il e fi br es U K 41 67 92 11 7 14 5 E E C 1 2 6 4 1 3 4 0 1 4 2 0 1 5 0 6 1 5 9 6 14 A ex 61 .0 1 M en 's an d bo ys 'o ut er ga rm en ts : 1 00 0 pi ec es B N L 13 7 15 2 16 7 18 5 20 2 61 .0 1- 01  Co at s of im pr eg na te d, co at ed or D K 6 8 73 12 14 18 co ve re d te xt ile fa br ic of he ad in g N o F 51 87 11 0 12 4 59 .0 8, 59 .1 1 or 59 .1 2 D 1 71 7 1 7 2 5 1 73 0 1 73 8 1 74 5 IR L 2 3 4 5 6 I 29 42 58 72 90 U K 45 65 91 11 3 14 0 w » E E C 1 98 7 2 06 6 2 14 9 2 23 5 2 32 5 14 B ex 61 .0 1 M en 's an d bo ys 'o ut er ga rm en ts : 1 00 0 pi ec es B N L 7 9 11 13 16 61 .0 1- 41 ;4 2 ;4 4 ;4 6 ;  O ve rc oa ts ,r ai nc oa ts an d ot he r co at s; D K 2 2 3 4 4 47 cl oa ks an d ca pe s, of w ov en fa br ic , F 5 7 10 14 17 ot he r th an th os e of ca te go ry 14 A , D 18 3 . 18 5 18 6 18 7 18 8 of w oo l, of co tto n or of m an -m ad e IR L   1 1 1 te xt il e fi br es I 4 6 8 11 14 U K 6 10 13 18 22 E E C 20 7 21 9 23 3 24 7 27 6 15 A ex 61 .0 2 B W om en 's, gi rls ' an d in fa nt s' ou te r 1 00 0 pi ec es B N L 36 41 46 53 60 ga rm en ts : D K 3 4 6 7 9 B . O th er : F 17 26 35 45 55 61 .0 2- 05 D 86 6 87 0 87 3 87 6 88 0  Co at s of im pr eg na te d, co at ed or IR L  1 2 2 3 co ve re d te xt ile fa br ic of he ad in g I 14 21 29 36 44 N o 59 .0 8, 59 .1 1 or 59 .1 2 U K 22 33 45 57 70 E E C 95 8 99 6 1 0 3 6 10 78 1 12 1 No L 357/74 Official Journal of the European Communities 31 . 12 . 77 C at e ­ C C T N IM E X E co de D es cr ip tio n U ni t M em be r S ta te s Q ua nt ity g o ry he ad in g N o (1 97 8) 19 78 19 79 19 80 19 81 ­ 19 82 16 ex 61 .0 1 61 .0 1- 51 ;5 4 ;5 7 M en 's an d bo ys 'o ut er ga rm en ts :  Su its , of w ov en fa br ic (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es w hi ch ar e or de re d, pa ck ed ,c on sig ne d an d no rm al ly so ld to ge th er ), of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K 3 1 12 31 3 5 20 4 1 13 31 4 6 23 5 1 15 31 4 1 7 25 6 2 17 31 4 1 9 27 7 2 19 31 5 1 10 29 E E C 35 4 36 1 36 8 37 6 38 3 17 ex 61 .0 1 61 .0 1- 34 ;3 6 ;3 7 M en 's an d bo ys 'o ut er ga rm en ts  Ja ck et s an d bl az er s, of w ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es 1 00 0 pi ec es B N L D K F D IR L I U K 8 2 16 1 42 3 1 13 20 13 4 22 1 42 7 1 18 28 17 5 30 1 4 3 0 2 24 37 21 6 37 1 4 3 2 2 30 46 25 7 44 1 4 3 5 2 36 56 E E C 1 4 8 3 1 5 1 3 1 5 4 3 1 57 4 1 6 0 5 18 ex 61 .0 3 61 .0 3- 51 ;5 5 ;5 9 ;8 1 ; 85 ; 89 M en 's an d bo ys ' un de r ga rm en ts , in cl ud in g co lla rs , sh irt fro nt s an d cu ffs :  U nd er ga rm en ts , ot he r th an sh irt s, of w ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt il e fi br es T o n n es B N L D K F D IR L I U K 18 5 2 20 33 9 1 8 72 18 6 2 27 34 1 1 12 83 18 7 4 33 34 4 1 18 91 18 8 4 38 34 8 1 23 10 3 18 8 6 43 35 3 2 28 11 4 E E C 62 7 65 2 67 8 70 5 73 4 19 61 .0 5 B 61 .0 5- 30 ;9 9 H an dk er ch ie fs : B . O th er :  H an dk er ch ie fs of co tt on fa br ic of a va lu e no te xc ee di ng 15 EU A/ kg ,o th er th an of sil k, of no il or of ot he r w as te si lk 1 00 0 pi ec es B N L D K F D IR L I U K 60 6 7 44 1 12 31 2 36 57 61 1 11 47 2 1 2 5 7 4 56 88 61 4 16 50 5 1 2 8 5 5 78 12 3 61 7 21 53 8 1 3 0 7 7 10 3 16 2 62 0 26 57 0 1 3 3 9 9 12 8 20 1 E E C 2 38 0 2 49 9 2 62 5 2 75 5 2 89 3 31 . 12 . 77 Official Journal of the European Communities No L 357/75 Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s 19 78 19 79 19 80 19 81 19 82 20 ex 62 .0 2 B T o n n es 14 1 7 11 4 Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn i ­ sh in g ar tic le s: B . O th er :  Be d lin en ,o f w ov en fa br ic 62 .0 2- 11 : 19 B N L D K F D IR L I U K E E C 10 2 11 2 2 3 13 0 11 3 11 3 3 4 13 5 11 5 11 3 4 6 14 1 13 1 6 11 4 5 8 14 6 6 9 15 2 21 1 00 0 pi ec es ex 61 .0 1 ' ex 61 .0 2 B B N L D K F D IR L I U K E E C 12 3 11 8 92 3 1 16 25 1 09 7 16 5 13 1 92 7 1 24 37 1 14 1 23 6 14 3 92 9 2 32 51 1 18 6 28 8 16 0 93 3 2 40 63 1 2 3 4 34 10 17 6 93 6 3 48 76 1 2 8 3 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B . O th er :  Pa rk as , an or ak s, w in d ch ea te rs an d th e lik e, of w ov en fa br ic , of w oo l, of co tto n or of m an -m ad e te xt il e fa br ic s No L 357/76 Official Tournal of the European Communities 31 . 12. 77 61 .0 1- 29 ;3 1 ;3 2 61 .0 2- 25 ;2 6 ;2 8 22 56 .0 5 A T o n n es Y ar n of m an -m ad e fib re s (d is co nt in uo us or w as te ), no tp ut up fo rr et ai ls ale : A. O fs yn th et ic te xt ile fib re s:  Y ar n of sy nt he tic te xt ile fib re s (d isc on tin uo us or w as te ), no t pu t up fo rr et ai ls ale O f w hi ch : A cr yl ic ya rn B N L D K F D IR L I U K E E C U K 42 3 31 5 63 5 2 55 8( x) 4 28 9 1 2 6 1 5 03 5 80 0 46 5 31 7 69 7 2 58 2( x) 6 32 4 1 3 3 2 5 72 3 83 2 51 1 31 9 76 4 2 60 3 8 36 1 1 4 0 4 5 97 0 86 5 55 0 32 1 83 9 2 62 4 11 40 3 1 4 8 0 6 22 8 90 0 59 1 32 4 91 6 2 65 1 12 44 6 1 5 5 5 6 49 5 93 6 56 .0 5- 03 ;0 5 ;0 7 ;0 9 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 43 ; 47 (x) Ac co un th av in g be en ta ke n of th e 19 76 ex pe ct at io ns ,t hi s am ou nt wi ll be re du ce d by 23 1 to nn es . 31 . 12. 77 Official Journal of the European Communities No L 357/77 Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s 19 79 19 80 19 81 19 82 19 78 23 56 .0 5 B Y ar n of m an -m ad e fib re s (d is co nt in uo us T o n n es B N L 1 68 0 1 68 6 1 69 1 1 69 6 1 7 0 2 or w as te ), no tp ut up fo rr et ai ls ale : D K 7 10 14 16 19 F 44 61 81 11 2 13 3 B. O fr eg en er at ed te xt ile fib re s: D 62 2 67 0 71 7 76 5 81 9 56 .0 5- 51 ;5 5 ;6 1 ;6 5 ;  Y ar n of re ge ne ra te d te xt ile fib re s IR L 2 4 5 6 7 71 ; 75 ; 81 ; 85 ; 91 ; {d is co nt in uo us or w as te ), no t pu t I 41 1 42 7 44 0 45 6 47 4 95 ; 99 up fo r re ta il sa le U K 60 81 10 9 12 8 15 2 E E C 2 82 6 2 93 9 3 05 7 3 17 9 3 30 6 24 ex 60 .0 4 U nd er ga rm en ts , kn itt ed or cr oc he te d, 1 00 0 pi ec es B N L 54 60 65 72 78 no t el as tic or ru bb er iz ed : D K 3 5 6 7 9  M en 's an d bo ys 'p yj am as , kn itt ed or F 20 28 37 45 53 60 .0 4- 15 ; 47 D 1 01 1 1 01 5 1 01 8 1 02 0 1 02 4 cr oc he te d, of co tto n or of sy nt he tic IR L 6 6 7 8 9 te xt ile fi br es I 29 35 40 48 54 U K 26 36 47 57 68 E E C 1 15 0 1 18 5 1 22 0 1 25 7 1 29 4 25 ex 60 .0 4 U nd er ga rm en ts , kn itt ed or cr oc he ted , 1 00 0 pi ec es B N L 10 9 11 6 12 1 12 7 13 2 no t el as tic or ru bb er iz ed : D K 2 4 6 7 9 F 15 24 35 46 57 60 .0 4- 21 ; 25 ; 51 ;5 3  W om en 's, gi rls ' an d in fa nt s' (o th er D 81 7 82 0 82 4 82 8 83 2 th an ba bi es ') py ja m as an d ni gh t ­ IR L 1 1 2 2 3 dr es se s, kn itt ed or cr oc he te d, of I 12 19 28 37 46 co tto n or of sy nt he tic te xt ile fib re s U K 48 62 . 72 85 98 E E C 1 0 0 6 1 04 6 1 08 8 1 13 2 1 17 7 26 ex 60 .0 5 A II O ut er ga rm en ts an d ot he r ar tic le s, 1 00 0 pi ec es B N L 91 98 10 5 11 1 12 0 kn itt ed or cr oc he te d, no t el as tic or D K 7 . 9 11 13 15 ru bb er iz ed : F 43 55 68 81 93 A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ D 2 30 8 2 31 3 2 31 7 2 32 2 2 32 6 IR L 2 3 4 5 5 or ie s: I 35 45 55 66 76 II . O th er : U K 52 67 82 98 11 3 E E C 2 53 9 2 59 0 2 64 2 2 69 4 2 74 8 Q ua nt ity C at e ­ C C T N IM E X E co de M em b er g o ry he ad in g N o (1 97 8) D es cr ip tio n S ta te s 19 78 19 79 19 80 19 81 19 82 26 ex 61 .0 2 W om en 's, gi rls ' an d in fa nt s' ou te r (c on t'd ) ga rm en ts : 60 .0 5- 41 ;4 2 ;4 3 ;4 4 ;  W om en 's, gi rls ' an d in fa nt s' (o th er 48 ;5 2 ;5 3 ;5 4 th an ba bi es ') dr es se s, of w ov en fa br ic 61 .0 2- 48 ; 52 ; 53 ; 54 or kn it te d or cr oc he te d 27 ex 60 .0 5 A II O ut er ga rm en ts an d ot he r ar tic le s, 1 00 0 pi ec es B N L 70 74 78 82 87 kn itt ed or cr oc he te d, no t el as tic or D K 3 4 5 6 7 ru bb er iz ed : F 20 25 30 37 ­ 41 A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ D 90 1 90 2 90 4 90 5 90 8 IR L 1 2 2 2 2 or ie s: I 67 72 77 82 88 II . O th er : U K 70 75 81 86 91 ex 61 .0 2 W om en 's, gi rls ' an d in fa nt s' ou te r E E C 1 13 1 1 15 4 1 17 7 1 2 0 0 1 22 4 ga rm en ts : 60 .0 5- 51 ;5 2 ;5 4 ;5 6 ;  W om en 's, gi rls ' an d in fa nt s' (o th er 58 ; 62 th an ba bi es ') sk irt s in cl ud in g di vi de d sk irt s, of w ov en fa br ic or kn itt ed 61 .0 2- 57 ;5 8 ;6 2 or cr oc he te d 28 ex 60 .0 5 A II O ut er ga rm en ts an d ot he r ar tic le s, 1 00 0 pi ec es B N L 48 51 54 56 60 kn itt ed or cr oc he te d, no t el as tic or D K 1 2 3 4 5 ru bb er iz ed : F 9 15 2 0 27 33 A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ D 31 0 31 2 31 5 31 6 31 8 IR L 2 or ie s: I 7 12 16 23 27 II . O th er : U K 37 45 54 64 75 60 .0 5- 61 ; 62 ; 64  K ni tte d or cr oc he te d tr ou se rs E E C 41 2 43 7 46 3 49 1 52 0 (e xc ep t sh or ts ), ot he r th an fo r ba bi es , of w oo l, of co tto n or of m an -m ad e fi br es No L 357/78 Official Journal of the European Communities 31.12.77 C at e ­ C C T N IM E X E co de D es cr ip tio n U ni t M em be r Q ua nt ity go ry he ad in g N o (1 97 8) S ta te s 19 78 19 79 19 80 19 81 19 82 30 A cx 61 .0 4 W om en 's, gi rls ' an d in fa nt s' un de r 1 00 0 pi ec es B N L 22 5 23 5 24 0 24 8 25 6 ga rm en ts : D K 4 7 10 13 16 61 .0 4- 11 ; 13 ; 18  Py ja m as an d ni gh td re ss es of w ov en fa br ic ,o f w oo l, of co tto n or of m an ­ m ad e fi br es F D IR L I 10 6 2 37 7 1 23 12 6 1 38 4 2 35 14 4 1 39 0 3 51 16 6 1 3 9 6 4 68 19 0 1 4 0 1 5 80 U K 36 55 80 10 2 12 6 E E C 1 7 7 3 1 84 4 1 91 8 1 99 4 2 07 4 31 . 12 . 77 Official Journal of the European Communities No L 357/79 G R O U P II I No L 357/80 Official Journal of the European Communities 31 . 12. 77 Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s 19 78 19 79 19 80 19 81 19 82 33 ex 51 .0 4 A W ov en fa br ic s of m an -m ad e fi br es T o n n es B N L 40 42 4 4 46 48 (c on tin uo us ), in cl ud in g w ov en fa br ic s of D K 1 1 1 2 3 m on of il or str ip of he ad in g N o 51 .01 F 74 77 80 83 87 o r 51 .0 2 : D 10 9 11 4 11 9 12 8 13 1 A. W ov en fa br ic s of sy nt he tic te xt ile IR L I 54 57 60 63 67 fi br es U K 61 68 76 84 92 ex 62 .0 3 B II 51 .0 4- 06 Sa ck s an d ba gs , of a ki nd us ed fo r th e pa ck in g of go od s: B. O f ot he r te xt ile m at er ia ls : II . O th er :  Fa br ic s m ad e fro m str ip or E E C 33 9 35 9 38 1 40 4 42 8 62 .0 3- 96 th e lik e of po ly et hy le ne or po ly pr op yl en e, of a w id th of le ss th an 3 m ; sa ck s of fa br ic m ad e fro m st rip or th e lik e of po ly et hy le ne or po ly pr op yl ­ en e, of a w id th of les s th an 3 m 37 56 .0 7 B W ov en fa br ic s of m an -m ad e fi br es T o n n es B N L 71 6 75 4 78 9 84 6 90 9 (d is co nt in uo us or w as te ): D K 70 80 92 10 6 12 3 B. O f re ge ne ra te d te xt ile fib re s: F 24 6 31 1 38 6 44 0 50 4 D 90 7 1 05 7 1 22 0 1 38 0 1 56 2 56 .0 7- 37 ;4 2 ;4 4 ;4 8 ;  W ov en fa br ic s of re ge ne ra te d IR L 5 7 9 12 18 52 ; 53 ; 54 ; 57 ; 58 ; te xt ile fib re s (d is co nt in uo us or I 4 11 8 4 13 1 4 13 9 4 14 5 4 15 5 62 ; 63 ; 64 ; 66 ; 72 ; w as te ), ot he r th an na rr ow w ov en U K 1 06 2 1 21 1 1 37 0 1 5 5 6 1 72 3 73 ; 74 ; 77 ; 78 ; 82 ; fa br ic s, pi le fa br ic s (in cl ud in g 83 ; 84 ; 87 te rry fa br ic s) an d ch en ill e fa br ic s E E C 7 12 4 7 55 1 8 00 5 8 48 5 8 99 4 N IM E X E co de Q ua nt ity C at e ­ C C T D es cr ip tio n U ni t M em be r S ta te s g o ry he ad in g N o (1 97 8) 19 78 19 79 19 80 19 81 19 82 67 60 .0 5 B O ut er ga rm en ts an d ot he r ar tic le s, T on ne s B N L 12 5 12 6 12 6 12 7 12 8 ex 60 .0 6 B kn itt ed or cr oc he te d, no t el as tic or D K 1 1 2 4 5 ru bb er iz ed : F 26 34 43 52 63 B . O th er :  K ni tte d or cr oc he te d fa br ic an d D 20 9 21 8 22 6 23 3 24 1 IR L I 2 5 2 8 3 12 3 18 4 24 ar tic le s th er eo f, el as tic or U K 13 3 14 2 15 1 16 0 16 8 ru bb er iz ed (in cl ud in g el as tic kn ee ­ ca ps an d el as tic sto ck in gs ): E E C 50 1 53 1 56 3 59 7 63 3 B . O th er : 60 .0 5- 86 ;8 7; 89 ;9 1 ;  Cl ot hi ng ac ce ss or ie s an d ot he r 95 ; 98 ar tic le s (e xc ep t ga rm en ts ) kn itt ed or cr oc he te d, no t el as tic or 60 .0 6- 92 ;9 6 ;9 8 ru bb er iz ed ; ar tic le s (o th er th an ba th in g co stu m es ), of kn itt ed or cr oc he te d fa br ic , el as tic or ru bb er iz ed , of w oo l, of co tto n or of m an -m ad e fi br es 31 . 12. 77 Official Journal of the European Communities No L 357/81 G R O U P IV No L 357/82 Official Journal of the European Communities 31 . 12. 77 C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) Q ua nt ity D es cr ip tio n U ni t M em be r S ta te s 19 78 19 79 19 80 19 81 19 82 71 ex 60 .0 5 A II O ut er ga rm en ts an d ot he r ar tic le s, T o n n es B N L 9 9 9 10 10 kn itt ed or cr oc he te d, no t el as tic or D K 1 1 1 1 1 ru bb er iz ed : F 4 5 7 8 10 A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ D 31 32 32 32 33 IR L  1 1 1 1 or ie s: I 1 1 2 3 4 II . O th er : U K 3 4 5 7 8 60 .0 5- 06 ; 07 ; 08 ; 09  Ba bi es 'o ut er ga rm en ts ,k ni tte d or cr oc he te d, of w oo l, of co tt on or of m an -m ad e fi br es E E C 49 53 57 62 67 74 ex 60 .0 5 A II O ut er ga rm en ts an d ot he r ar tic le s, T o n n es B N L 15 15 16 17 17 kn itt ed or cr oc he te d, no t el as tic or D K    1 1 ru bb er iz ed : F 1 3 5 6 8 A. O ut er ga rm en ts an d cl ot hi ng ac ce s ­ D 55 56 57 58 60 IR L so ri es : I 2 3 4 5 6 II . O th er : U K 23 25 26 28 30 60 .0 5- 71 ; 74  W om en 's, gi rls ' an d in fa nt s' E E C 97 10 2 10 8 11 5 12 2 (o th er th an ba bi es ') su its an d co stu m es (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es w hi ch ar e or de re d, pa ck ed , co ns ig ne d an d no r ­ m al ly so ld to ge th er ,k ni tte d or cr oc he te d, no t el as tic or ru bb er iz ed ,o f w oo l, of co tto n or of m an -m ad e fi br es Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em b er S ta te s 19 78 19 79 19 80 19 81 19 82 75 ex 60 .0 5 A II 1 00 0 pi ec es 1 17 1 18 1 18 B N L D K F D IR L I U K E E C 1 18 1 2 23 2 18 1 2 24 60 .0 5- 66 ; 68 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss ­ or ie s: II . O th er :  M en 's an d bo ys ' su its (in ­ cl ud in g co or di na te su its co n ­ sis tin g of tw o or .th re e pi ec es w hi ch ar e or de re d, pa ck ed , co ns ig ne d an d no rm al ly so ld to ge th er ), kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of w oo l, of co tto n or of m an ­ m ad e fi br es 1 19 1 20 1 21 81 ex 61 .0 2 B 31 . 12 . 77 Official Journal of the European Communities No L 357/83 w om en 's , ga rm en ts : gi rls ' an d in fa nt s' ou te r T o n n es B . O th er : 61 .0 2- 07 ;2 2 ;2 3 ;2 4 ; 86 ; 88 ;9 2 B N L D K F D IR L I U K E E C 10 7 3 40 28 5 10 60 50 6 10 8 5 53 28 7 1 15 77 54 6 10 9 6 65 29 3 1 22 94 59 0 11 0 7 77 29 7 2 31 11 3 63 7 11 3 9 92 30 4 2 38 13 0 68 8 Ba th ro be s, dr es sin g go w ns , be d ja ck et s, an d sim ila r in do or w ea r', an d ot he r ou te r ga rm en ts , of w ov en fa br ic , ex cl ud in g ga rm en ts of ca te go ry 6, 7, 15 A ,2 1, 26 ,2 7, 29 , 76 , 79 or 80 , of w oo l, of co tt on or of m an -m ad e fi br es G R O U P V No L 357/84 Official Journal of the European Communities 31.12.77 Q ua nt ity C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 97 8) D es cr ip tio n U ni t M em be r S ta te s 19 78 19 79 19 80 19 81 19 82 91 ex 62 .0 4 B Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , T o n n es B N L 70 70 71 72 73 te nt s an d ca m pi ng go od s: D K 19 19 20 20 20 62 .0 4- 23 ; 73  T en ts F 13 8 13 8 13 9 14 0 14 0 D 77 87 96 10 8 11 7 IR L 3 4 4 4 5 I 20 24 29 35 38 U K 31 37 43 51 59 E E C 35 8 37 9 40 2 42 6 45 2 97 59 .0 5 N et s an d ne tti ng m ad e of tw in e, co rd ag e T o n n es B N L 35 36 37 37 38 or ro pe , an d m ad e up fis hi ng ne ts of D K 17 17 17 17 17 ya rn ,t w in e, co rd ag e or ro pe : F 44 46 48 50 53 59 .0 5- 11 ;2 1 ;2 9 ;9 1 ;  N et s an d ne tti ng m ad e of tw in e, D 69 72 75 79 82 99 co rd ag e, ro pe or ca bl es , an d m ad e IR L 12 12 12 12 14 up fis hi ng ne ts of ya rn , tw in e, I 2 3 5 7 9 co rd ag e or ro pe U K 19 24 28 34 38 E E C 19 8 21 0 22 2 23 6 25 0 11 0 ex 62 .0 4 Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , T o n n es B N L 66 80 94 11 0 12 6 te nt s an d ca m pi ng go od s; D K 58 60 61 62 64 62 .0 4- 25 ; 75  Pn eu m at ic m at tre ss es ,o f w ov en fa br ic F 13 2 15 4 18 0 21 0 24 0 D 54 6 56 2 57 7 59 0 60 5 IR L 5 ' 6 7 8 10 I 14 20 31 46 60 U K 46 3 47 7 49 0 50 1 51 3 E E C 1 28 2 I 1 35 9 1 44 0 1 52 7 1 61 8 Q ua nt it y C at e ­ C C T N IM E X E co de D es cr ip tio n U ni t M em be r g o ry he ad in g N o (1 97 8) S ta te s 19 78 19 79 19 80 19 81 19 82 11 1 62 .0 4 Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , T o n n es B N L 46 46 46 46 47 te nt s an d ca m pi ng go od s: D K   1 1 1 62 .0 4- 29 ; 79  Ca m pi ng go od s,, of w ov en fa br ic , F 1 2 3 4 5 ot he r th an pn eu m at ic m at tre ss es an d D 25 26 27 29 31 te n ts IR L      I 1 2 3 4 4 U K 15 17 19 20 23 E E C 88 93 99 10 4 11 1 11 2 ex 62 .0 5 O th er m ad e up te xt ile ar tic les (in cl ud in g T o n n es B N L 16 0 16 0 16 1 16 2 16 3 dr es s pa tte rn s) : D K 1 1 2 3 5 62 .0 5- 10 ; 30 ; 93 ;9 8  O th er m ad e up te xt ile ar tic le s ex ce pt F 70 79 90 99 10 8 th os e of ca te go ry 11 3 or 11 4 D 21 6 22 3 23 0 23 5 24 1 IR L 5 5 5 6 6 I 5 8 11 17 23 U K 25 35 . 43 52 63 E E C 48 2 51 1 54 2 57 4 60 9 31 . 12. 77 Official Journal of the European Communities No L 357/85